Citation Nr: 0126692	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  98-01 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

2.  Entitlement to service connection for sleep problems due 
to an undiagnosed illness.

3.  Entitlement to service connection for chest pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for loss of appetite 
resulting in weight loss due to an undiagnosed illness.

6.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.

7.  Entitlement to service connection for hearing loss. 


WITNESS AT HEARING ON APPEAL
Appellant


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 1992 
and from October 1996 to September 1998.  The veteran had 
service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied entitlement to service 
connection for chest pain, muscle pain, fatigue, loss of 
appetite, weight loss, psychiatric disability, characterized 
as nervousness to include stress and irritability, and sleep 
problems which were all claimed as due to undiagnosed 
illness.  In that same decision, the RO also denied 
entitlement to service connection for hearing loss and 
headaches on a direct incurrence basis and entitlement to a 
permanent and total disability rating for pension purposes.  
The veteran timely appealed this decision to the Board.

In January 1999, the Board remanded the issues denied by the 
RO in September 1997 for additional development, to include a 
VA psychiatric examination.  Thereafter, in a September 2000 
rating decision, the RO granted the claims for service 
connection for schizophrenia, paranoid type with nervousness, 
sleep problems and memory loss, and for tension headaches and 
assigned 70 percent and noncompensable evaluations, 
respectively.  The veteran has not disagreed with the 
evaluations.  Therefore, as the benefits sought on appeal 
have been granted, these issues are not for appellate review.  

In that same decision, the RO also granted entitlement to a 
total rating for compensation purposes by reason of 
individual unemployability due to service connection 
disabilities (TDIU), effective September 10, 1998.  In 
reaching their determination, the RO interpreted the 
veteran's claim for a permanent and total disability rating 
for pension purposes as a claim for TDIU in accordance with 
38 C.F.R. § 3.151(a) (2001).  Thus, as the veteran has been 
awarded the greater benefit, the issue of entitlement to a 
permanent and total disability rating for pension purposes is 
not for appellate review.  

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the remand action following 
the decision. 

In September 1998, the veteran testified at a videoconference 
hearing at the RO in Muskogee, Oklahoma before the 
undersigned acting Board member sitting in Washington, DC.  A 
copy of the hearing transcript has been associated with the 
claims file


FINDINGS OF FACT

1.  The veteran's memory loss and sleep problems have been 
associated with the service-connected schizophrenia.  

2.  The veteran has objective indications of chronic 
disability, manifested by chest pain, which has not been 
attributed to a known clinical diagnosis.

3.  The veteran has objective indications of chronic 
disability, manifested by fatigue, which has not been 
attributed to a known clinical diagnosis.

4.  The veteran does not have objective indications of a 
chronic disability manifested by loss of appetite resulting 
in weight loss. 

5.  The veteran's muscle pains have been attributed to known 
clinical diagnoses such as a tremor of the right upper 
extremity and bursitis of the right shoulder.


CONCLUSIONS OF LAW

1.  Memory loss, as a distinct entity resulting from an 
undiagnosed illness, was not incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 (West. Supp 
2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

2.  Sleep problems, as a distinct entity resulting from an 
undiagnosed illness, were not incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 
(West. Supp 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).
 
3.  Chest pain, resulting from an undiagnosed illness, was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5103A, 5107 (West. Supp 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

4.  Fatigue, resulting from an undiagnosed illness was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).

5.  Loss of appetite resulting in weight loss, resulting from 
an undiagnosed illness, was not incurred during active 
service. 38 U.S.C.A. §§ 1110, 1131, 1117, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  Muscle pains, resulting from an undiagnosed illness were 
not incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 1117, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the hearing held on appeal in September 1998 and in 
numerous written statements, the veteran has maintained that 
he now suffers from memory loss, sleep problems, chest pain, 
muscle pain, fatigue, loss of appetite and weight loss which 
are the result of undiagnosed disabilities that are 
attributable to his service in the Persian Gulf.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (VCAA) became law.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. It also includes new notification provisions. 
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

The veteran testified before the undersigned acting Board 
member in September 1998 and evidence pertinent to complete 
his claims, such as VA examination reports and records from 
the Social Security Administration, have been associated with 
the claims file.  After reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed with respect to the issues on appeal and VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  

In this case, the Board notes that the veteran's service 
medical records are on file, he has undergone medical 
examinations, has testified before the undersigned Board 
member and has been issued a Statement of the Case and 
Supplemental Statement of the Case.  His representative has 
presented argument on the veteran's behalf, including 
Statement of Accredited Representative in Appealed Case, 
dated in October 2001.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.

Applicable laws and Regulations

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this regard, the Board notes that, upon enactment of the 
Persian Gulf War Veterans' Benefits Act, title I of Public 
Law No. 103-446 (Nov. 2, 1994), a new section 1117 was added 
to title 38, United States Code.  That statute, now codified 
at 38 U.S.C.A. § 1117, authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest, either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001; and
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms involving skin; (3) 
headache; (4) muscle pain; (5) joint pain; (6) neurologic 
signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper 
or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) menstrual disorders.


(c) Compensation shall not be paid under this section:

(1) if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2001).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's service personnel records reflect 
that he served in the Southwest Asia theater of operations 
during the Persian Gulf War.


1.  Memory Loss and Sleep Problems

The RO granted service connection for schizophrenia paranoid 
type with nervousness, sleep problems and memory loss in a 
September 2000 rating decision. As the veteran's memory 
problems and sleep problems have been attributed to a known 
clinical diagnosis, service-connected schizophrenia, the 
provisions of 38 C.F.R. § 3.317 do not apply.  Although the 
veteran has complained of memory difficulty and sleep 
problems on several occasions, there is no competent evidence 
to show that the veteran has memory loss or a sleep disorder 
distinct from that which is attributable to the service-
connected schizophrenia.  As such, the claims for service 
connection for memory loss and sleep problems as due to an 
undiagnosed illness are denied.

2.  Chest Pain/Fatigue/Muscle pain, Loss of appetite with 
weight loss

Factual Background

Service medical records include a March 1989 enlistment 
examination report reflecting that the veteran weighed 165 
pounds.  His chest and lower and upper extremities were found 
to have been normal.  On a Report of Medical History, dated 
in March 1989, the veteran denied having any pain or pressure 
in the chest, swollen or painful joints or any recent gain or 
loss of weight.  In July 1989, the veteran complained of 
fatigue.  A May 1992 separation examination report reflects 
that the veteran's chest and upper and lower extremities were 
normal.  The veteran weighed 170 pounds.  On a May 1992 
Report of Medical History, the veteran denied having any pain 
in his chest, painful or swollen joints, or any recent loss 
or gain of weight.  

A March 1996 reenlistment examination for the United States 
Navy reflects that the veteran's chest was abnormal.  The 
veteran's upper and lower extremities were reported as 
normal.  It was noted that the veteran had had chest pain off 
and on.  On a March 1996 Report of Medical History, the 
veteran indicated that he had had pain/pressure in his chest.  
He denied having any recent gain or loss of weight or any 
bone, painful or swollen joints.  In October 1996, the 
veteran complained of headaches, chest pains and fatigue.  It 
was noted that the veteran was physically incapable for 
military duties and that he needed further treatment. 

The veteran was examined by VA in June 1997.  During the 
general medical examination, the veteran reported that since 
he had returned from the Persian Gulf, he had lost 15 pounds.  
He stated that his appetite had been normal or had increased 
with a heavy intake of food.  He had no early satiety.  The 
veteran denied having any fatigue, but stated that he felt 
sleepy and that he had difficulty getting up in the morning.  
The veteran reported having pain on the right side of his 
chest which felt as if it was a drawing sensation or pulling 
sensation just under the muscle which occurred after he ate.  
He denied any other activities or position which seemed to 
initiate the pain.  The veteran reported it helped when he 
would rub his chest during a period of pain.  Upon 
examination, the veteran weighed 178 pounds.  An examination 
of the chest, to include an X-ray, was normal.  A motor 
examination was normal with the exception of a tremor of the 
right hand.  Diagnoses of musculoskeletal chest pain and 
tremor of the right upper extremity with normal muscle tone 
and gait were recorded by the examining physician.  With 
regards to the right upper extremity tremor, the examiner 
doubted that it was extraparametal in etiology but suspected 
a psychogenic etiology.

A June 1997 VA mental disorders examination report reflects 
that the examiner had reviewed the veteran's claims file 
prior to the examination.  The veteran reported that since he 
was discharged from service, he had lost 15 pounds and had a 
constant shaking in his right arm.  The veteran later related 
that he felt extremely exhausted most of the time, was unable 
to eat and had lost 15 to 20 pounds.  The examiner reported 
that the veteran had a past history of fatigue and chest 
pain.  Axis III diagnoses of chest pain and fatigue were 
recorded by the examiner.  

A May 1998 separation examination report reflects that the 
veteran's chest and upper and lower extremities were reported 
as normal.  The veteran weighed 177 pounds.  A May 1998 
Report of Medical History reflects that the veteran denied 
having any pain or pressure in his chest or any swollen or 
painful joints.  He indicated that he had had a recent gain 
or loss of weight.  
VA and private medical records and Social Security 
Administration records, dating from 1993-2000, reflect that 
X-rays of the chest, performed in April 1997 and January 
1998, were negative.  A July 1999 VA orthopedic examination 
report reflects that the examiner had reviewed the veteran's 
claims file.  The veteran reported having pain, weakness and 
giving way of the right shoulder, lethargy, weakness and 
anorexia.  The veteran related that he had lost 12 pounds 
since July.  After an examination, a diagnosis of bursitis of 
the right shoulder with mild to moderate functional loss was 
recorded.  A November 1999 VA mental disorders examination 
report reflects the veteran complained of chest pain. 

B.  Analysis

1.  Chest Pain

The veteran maintains that he has chest pain as a result of 
service in the Persian Gulf.  Chest pain is considered a 
symptom of chronic disability under 38 C.F.R. § 3.317.  
Service medical records reflect that when examined in March 
1996, after he returned from service in Southwest Asia, the 
veteran's chest was noted to have been abnormal.  The 
examiner noted that the veteran had had on and off chest 
pains.  In October 1996, the veteran complained of chest 
pain.  During a June 1997 examination, conducted during the 
veteran's second period of active service, the veteran 
complained of right sided chest pain.  At that time, a 
diagnosis of musculoskeletal chest pain was recorded by the 
examiner.  Medical records since that time include X-rays of 
the chest, performed in April 1997 and January 1998, 
reflecting a normal chest.  There is no other competent 
evidence of record that indicates a known clinical diagnosis 
for the veteran's chest pain.  Therefore, resolving all 
reasonable doubt in the veteran's favor, service connection 
is warranted under 38 C.F.R. § 3.317, for chest pains 
resulting from an undiagnosed illness.


2.  Fatigue

The veteran maintains that he has fatigue as a result of his 
participation in service in Southwest Asia during Persian 
Gulf War.  Fatigue is considered a symptom of chronic 
disability under 38 C.F.R. § 3.317.

The veteran's service medical records reflect that the 
veteran complained of fatigue in July 1989, prior to service 
in Southwest Asia, and in October 1996, after he returned 
from his tour of duty in the Persian Gulf.  Complaints of 
fatigue were next recorded in June 1997, when the veteran was 
examined by VA during his second period of active service.  
At that time, the veteran related that he felt extremely 
exhausted most of the time.  After an examination and a 
complete review of the claims file, an Axis III diagnosis of 
fatigue was recorded by the examining physician.  While a May 
1998 service separation examination report is negative for 
any evidence of fatigue, the veteran complained of feeling 
lethargic when examined by VA in June 1999.  There is no 
other competent evidence of record that indicates a known 
clinical diagnosis for the veteran's fatigue.  Therefore, 
resolving the benefit of the doubt in the veteran's favor, 
the criteria for an award of service connection for a fatigue 
as an undiagnosed illness is satisfied.  38 U.S.C.A. §§ 1117, 
5107; 38 C.F.R. § 3.317.

3.  Loss of appetite resulting in weight loss

The veteran maintains that he has a loss of appetite 
resulting in weight loss as a result of his participation in 
the Persian Gulf War.  The Board acknowledges that sleeping 
problems are one of the signs or symptoms specified in 38 
C.F.R. § 3.317. However, there is no objective lay or medical 
evidence of disability manifested by poor appetite and weight 
loss in the present record.  Such are subjective complaints 
put forth by the veteran in connection with his claim and not 
documented in the service medical records or the available 
post-service medical evidence.  In this regard, the Board 
notes that the veteran's weight has remained stable both 
during and after service despite the veteran's complaints of 
weight loss and anorexia. Accordingly, service connection is 
not warranted for this claimed disability.
The veteran lacks the medical expertise to offer an opinion 
as to the existence of any current chronic disability 
manifested by loss of appetite resulting in weight loss as 
well as to medical causation of any current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of competent, credible medical evidence, service 
connection is not warranted for loss of appetite with 
resulting weight loss, due to an undiagnosed illness as a 
result of service in the Southwest Asian Theater pursuant to 
38 C.F.R. § 3.317.

4.  Muscle Pain

Finally, the veteran seeks entitlement to service connection 
for muscle pain, which he also maintains is the result of his 
participation in the Persian Gulf War.

The preponderance of the evidence shows the veteran first 
complained of muscle pain when examined by VA in June 1997 
during his second period of active service.  At that time, 
the veteran was found to have had a tremor of the right upper 
extremity, which was determined by the examiner to have been 
of a psychogenic origin.  Medical records since that time 
reflect a diagnosis of right shoulder bursitis (VA 
examination report, dated in November 1999).  The record 
therefore establishes that the veteran has diagnosed 
conditions and that the muscle pain is not attributable to 
any undiagnosed illness.  Because the veteran's muscle pain 
has been attributed to known clinical diagnoses, such as a 
tremor of the right upper extremity and right shoulder 
bursitis, 38 C.F.R. § 3.317 does not apply.  

The Board has also considered the multiple written statements 
submitted by the veteran and his hearing testimony in 
September 1998.  These statements are not competent evidence 
to establish a medical relationship to service.  See 
Espiritu, supra.

Other Considerations

The Board notes that, in this instance, the veteran's claims 
were filed solely for compensation for manifestations of 
undiagnosed illnesses.  However, he is not precluded from 
filing claims for service connection for diagnosed disorders 
which he may feel are directly related to service.  In this 
respect, he would need to present competent medical evidence 
of a current disability or disabilities, and evidence that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for memory loss, as being 
due to an undiagnosed illness, is denied.

Entitlement to service connection for sleep problems, as 
being due to an undiagnosed illness, is denied. 

Entitlement to service connection for chest pain, as being 
due to an undiagnosed illness, is granted.

Entitlement to service connection for fatigue, as being due 
to an undiagnosed illness, is granted.

Entitlement to service connection for loss of appetite 
resulting in weight loss, as being due to an undiagnosed 
illness, is denied.

Entitlement to service connection for muscle pain, as being 
due to an undiagnosed illness, is denied.  


REMAND

As noted above during the pendency of the appellant's appeal 
but after the case was forwarded to the Board, the VCAA 
became law.  This liberalizing legislation is applicable to 
the appellant's claim for service connection for bilateral 
hearing loss. See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  In the Board's opinion, further development is 
required to comply with the duty to assist provisions of this 
law.

The veteran's claim for service connection for bilateral 
hearing loss has been determined to be not well grounded by 
the RO in a September 1997 rating decision, November 1997 
Statement of the Case and September 2000 Supplemental 
Statement of the Case (SSOC).  The concept of a not well 
grounded claim, however, was eliminated by the VCAA in 
November 2000, necessitating readjudication of the veteran's 
claim.  In this regard, when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the veteran should be scheduled for another VA 
examination in order to confirm the etiology of any currently 
present bilateral hearing loss.  Thereafter, the RO should 
have the opportunity to adjudicate the veteran's service 
connection claim on the merits under the VCAA.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who have treated 
him for the disability on appeal since 
his discharge from service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already of record.  Thereafter, all 
records should be permanently associated 
with the claims file. 

2.  Then, the RO should review the 
medical record and schedule an additional 
VA examination with respect to the issue 
of entitlement to service connection for 
bilateral hearing loss, which was 
previously denied as not well grounded 
and obtain a medical opinion as to 
whether it is at least as likely as not 
that this disorder, if demonstrated on 
clinical evaluation, is related to 
service.  The claims file must be made 
available to the examiner prior to the 
examination.  A complete rationale for 
all opinions expressed must be provided.  
The findings should be expressed in a 
typewritten report.  The veteran is 
advised that failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  38 
C.F.R. § 3.655 (2001); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirements of the VCAA.

4.  Then, the RO should readjudicate the 
claim for service connection for 
bilateral hearing loss. 

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a SSOC for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran should be 
provided an appropriate opportunity to 
respond.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified by 
the RO.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of his case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2001); 
see Wood v. Derwinski, 1 Vet. App. 191, 193 (1991).



		
	HAROLD A. BEACH
	 Acting Member, Board of Veterans' Appeals



 


